PRICING SUPPLEMENT File No. 333-132911 (To Prospectus Supplement and Prospectus dated March 31, 2006) Rule 424(b)(3) Pricing Supplement Number: 2994 Merrill Lynch & Co., Inc. Medium-Term Notes, Series C Due Nine Months or More from Date of Issue Floating Rate Notes Principal Amount: $1,200,000,000 Original Issue Date: May 12, 2008 CUSIP Number: 59018YP70 Stated Maturity Date: May 12, 2010 ISIN: US59018YP703 Issue Price: 99.5210% Interest Calculation: Day Count Convention: x Regular Floating Rate Note x Actual/360 Inverse Floating Rate Note 30/360 (Fixed Interest Rate): Actual/Actual Interest Rate Basis: x LIBOR Commercial Paper Rate CMT Rate Eleventh District Cost of Funds Rate Prime Rate CD Rate Federal Funds Rate Other (see attached) Treasury Rate Designated LIBOR Page: LIBOR Reuters Page: LIBOR01 Index Maturity: Three Month Minimum Interest Rate: Not Applicable Spread: 2.2500% Maximum Interest Rate: Not Applicable Initial Interest Rate: Calculated as if the Original Issue Spread Multiplier: Not Applicable Date was an Interest Reset Date Interest Reset Dates: Quarterly, on the 12th of February, May, August and November, commencing on August 12, 2008, subject to modified following Business Day convention. Interest Payment Dates: Quarterly, on the 12th of February, May, August and November, commencing on August 12, 2008, subject to modified following Business Day convention. Repayment at the Option of the Holder: The Notes cannot be repaid prior to the Stated Maturity Date. Redemption at the Option of the Company: The Notes cannot be redeemed prior to the Stated Maturity
